Dismissed and Memorandum Opinion filed October 30, 2012.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-12-00452-CR

                            VERNON ADDISON, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 23rd District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 67634


                   MEMORANDUM                          OPINION


        On May 8, 2012, appellant filed a notice of appeal challenging the trial court’s
denial of his pretrial application for writ of habeas corpus.

        On July 26, 2012, this court ordered a hearing to determine why appellant=s
counsel had not filed a brief in this appeal.       On October 22, 2012, the trial court
conducted the hearing, and the record of the hearing was filed in this court on October 23,
2012.
      At the hearing, appellant, together with his counsel, confirmed that he had
discussed the issues with counsel and determined that appellant no longer wished to
pursue his appeal.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon the
testimony at the hearing that appellant does not want to continue his appeal, we conclude
that good cause exists to suspend the operation of Rule 42.2(a) in this case. See Tex. R.
App. P. 2.

      Accordingly, we dismiss the appeal.



                                     PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                            2